Citation Nr: 1647507	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) for residuals of right thumb surgery in November 2008. 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981, from March to August 2002, and from October 2003 to August 2004.  

This case comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Veteran was notified that he was scheduled to testify at a hearing to be conducted in Washington D.C. in August 2015.  The appellant failed to report for that proceeding.  

In September 2016, the claimant was notified that a second hearing was scheduled in Washington for him to testify in November 2016.  In October 2016, prior to the date of the scheduled November 2016 hearing, the representative contacted the Board and requested that the Veteran be scheduled for a video conference hearing to be held at the Detroit RO.  The attorney stated that his client was unable to afford the costs of travel to Washington.

Accordingly, this case is REMANDED for the following action:

The RO must schedule the Veteran for a video conference hearing.  The RO must provide the appellant and his representative notice of the time, date and place of the scheduled hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




